COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00391-CV


IN RE ERICK ANDIKA                                                     RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s “Petition For Writ of Mandamus to

Correct an Illegal Sentence” and is of the opinion that relief should be denied.2

Accordingly, relator’s petition for writ of mandamus is denied.


                                                    PER CURIAM

PANEL: WALKER, DAUPHINOT, and MCCOY, JJ.


      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
        Our denial of mandamus relief does not preclude relator from seeking
relief on his claim of an illegal sentence through a properly-raised article 11.07
writ of habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.
2013); see also Ex parte Rich, 194 S.W.3d 508, 511 (Tex. Crim. App. 2006) (“We
have long held that a claim of an illegal sentence is cognizable on a writ of
habeas corpus.”).
DELIVERED: November 12, 2013




                               2